No proposition is more firmly established, nor based on more fundamental principles of sound policy, than the finality of judgments and decrees.
If the court has general jurisdiction to entertain the cause, has jurisdiction of the particular subject-matter, and of the parties, and renders such a decree as it has jurisdiction to render, it is conclusive and binding on all the parties unless it is reversed or vacated in some direct proceeding recognized in law or equity. It cannot be collaterally assailed. To do so is to simply get a judgment in one court contradicting and destroying that of another court of competent jurisdiction.
Under the facts clearly disclosed in the opinion of Justice BROWN, the parties to *Page 349 
the suit in which the decree was rendered were, in the first instance, the creditors of plaintiff's deceased husband as complainants, and this plaintiff, the wife of the deceased debtor, as party respondent. The issue between them was, Who, in equity, should be decreed certain life insurance funds, the husband's creditors or the surviving wife?
The defendant bank was appointed receiver of such fund to hold it as an arm of the court, indifferent as receiver, to the results as between the litigants. But that litigation ended in a decree awarding the creditors a portion and the wife a portion.
Then came the matter of settling the receivership. The receiver and all parties are in court for such purpose. The subject-matter was in court by its own decrees, a receivership ancillary to the main suit. If notice of a settlement of the receivership was required, this was waived when the parties came into court with a consent decree.
Thereupon, probably at the same time and along with the decree adjusting the equities between the parties, a consent decree was entered whereby plaintiff was decreed certain "participations" in loans in full satisfaction and discharge of her claim to the funds in the hands of the receiver, thus decreeing that the receiver be discharged of all further liability to this plaintiff.
This decree, the court, with consent of the parties, had jurisdiction to make. It was entirely distinct and severable from the decree adjusting equities in the main suit.
The present suit at law is an action for damages for fraud in procuring plaintiff's consent to such settlement and the entry of such decree.
In my view it is necessarily a collateral attack on the decree in equity. That decree adjudicated that what plaintiff took under the decree was in full of her interest in the funds in the hands of the receiver.
The fact that the decree was rendered by consent does not warrant such attack. A careful study of Adler et al. v. Van Kirk Land  Construction Co., 114 Ala. 551, 21 So. 490, 493, 62 Am. St. Rep. 133, Carr v. Illinois Central R. Co., 180 Ala. 159,60 So. 277, 43 L.R.A.(N.S.) 634, and Cowley v. Farrow et al.,193 Ala. 381, 69 So. 114, will disclose they support this view.
The case of Adler et al. v. Van Kirk Land  Construction Co., supra, was a bill of review or a bill in the nature of a bill of review to vacate a consent decree. Said the court:
"The fact that the decree in the foreclosure suit was rendered by consent of parties does not, therefore, detract from its dignity, or lessen its conclusiveness, as an adjudication between the parties. Not only is such its effect, but the consent is a waiver of error, precluding a review of the decree upon appeal, and, as a general rule, upon a bill of review. Thompson v. Maxwell [Land Grant  R. Co.], 95 U.S. 391, [24 L. Ed. 481]; Nashville, etc., R. Co. v. United States, 113 U.S. [261] 266, 5 S. Ct. 460 [28 L. Ed. 971]; 2 Dan.Ch.Pl.Pr.(5th Am.Ed.) p. 1576; Dunman v. Hartwell [9 Tex. 495], 60 Am.Dec. 176; Curry v. Peebles, 83 Ala. [225] 227, 3 So. 622."
Cowley v. Farrow et al., supra, was a bill to cancel certain mortgages given in pursuance of a consent decree. The court said:
"It was a decree, however, and though to some extent it may be deemed to partake of the character of an act of the parties, and hence not strictly res judicata (the point to which the authorities were cited in Carr v. Illinois Central R. Co. [180 Ala. 159, 60 So. 277, 43 L.R.A.(N.S.) 634]), still it was such an act, to use the language of Judge Freeman, that it must be 'regarded as in the nature of a contract or binding obligation between the parties thereto, which neither, in absence of fraud or mistake, has the right to set aside or disregard, and which as against each is a waiver of errors and irregularities.' Judgments, § 330. Decrees by consent and decrees after argument are identical in this respect; they are open to direct attack only; and the causes of their invalidity must be specifically stated.
"In Adler v. Van Kirk Land Co., supra, Chief Justice Brickell said of a bill seeking to impeach a consent decree for fraud: 'To give equity to such a bill it must be clearly shown that the decree, or the consent upon which it was based, was procured by fraud; that the fraud was practiced in the act of obtaining the decree or the consent therefor.'
"In short, a consent decree may be assailed through the consent upon which it is based. This is the principle that was applied *Page 350 
in Carr v. Illinois Centrol R. Co., supra." 193 Ala. 381, 384,69 So. 114, 115.
This case, in keeping with the Adler Case, clearly recognizes that if the consent is procured by fraud, such fraud entered into the decree, and is ground for direct attack on the decree by bill in the nature of a bill of review. Confidential relations may, as of course, enter into the question of fraud in procuring such consent.
The averments of this complaint would be entirely pertinent in a bill of that sort. Curry v. Peebles, 83 Ala. 225,3 So. 622.
Carr v. Illinois Central R. Co., supra, was a direct attack by bill in equity, and the entire argument, as stated in Cowley v. Farrow et al., was to demonstrate that such a bill lies.
Even in proceedings in rem where jurisdiction appears on the face of the record, the remedy against fraud in invoking such jurisdiction is by direct attack through bill in the nature of a bill of review. Williams v. Overcast et al., 229 Ala. 119,123, 155 So. 543; Keenum et al. v. Dodson et al., 212 Ala. 146,102 So. 230; Quick et al. v. McDonald et al., 214 Ala. 587,108 So. 529.
In an adversary proceeding, where the parties are proceeding at arm's length, strict rules are applied touching diligence, etc. Where confidential relations exist wherein the one party owes a duty to conserve the interest of the other, and such confidence is betrayed, and a fraud perpetrated, courts of equity are swift to grant relief even though the fraud was consummated by a consent decree. But none of these cases holds such decree can be ignored, and a suit at law brought for damages just as if no such decree existed.
The decree adjudicated that the properties accepted in lieu of money should be in full satisfaction of plaintiff's claim against the receiver, discharging him from further personal obligation, as well as obligation on the receiver's bond.
Plaintiff's remedy, if the averments of the complaint are true, is by bill in the nature of a bill of review.
I respectfully dissent.
GARDNER, J., concurs in the foregoing dissent.